DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/9/2020 and 3/2/2021 were considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,558,031. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Instant Application (16/734,704)
US 10,558,031
1.    A liquid lens device, comprising:
(1)    a body comprising a chamber defined therein and a layer of insulating material;
(2)    a non-conductive liquid located within the chamber, the non-conductive -8 S/m;
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of about 1x10-3 S/m to 1x102 S/m;
(4)    an interface between the non-conductive liquid and the conductive liquid;
(5)    a common electrode in electrical communication with the conductive liquid; and
(6)    a driving electrode;






wherein the interface has a shape that is influenced by a voltage differential between the driving electrode and the common electrode;
wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30° C to 85° C.


(1)    a body comprising a chamber defined therein and a layer of insulating material;
(2)    a non-conductive liquid located within the chamber, the non-conductive -8 S/m;
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of about 1x10-3 S/m to 1x102 S/m;
(4)    an interface between the non-conductive liquid and the conductive liquid;
(5)    a common electrode in electrical communication with the conductive liquid; and
(6) a driving electrode 
positioned along the layer of insulating material,wherein the non-conductive liquid, the conductive liquid and the interface are in contact with the layer of insulating material, and the layer of insulating material is located between the driving electrode and the chamber such that the driving electrode is electrically insulated from the non-conductive liquid and from the conductive liquid via the layer of insulating material;
wherein the interface has a shape that is influenced by a voltage differential between the driving electrode and the common electrode;
wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less 2%  over a temperature range of -30° C to 85° C;
wherein a difference between a refractive index of the conductive liquid and a refractive index of the non-conductive 
wherein a difference between a density of the conductive liquid and a density of the non-conductive liquid is less than 0.1 g/cm3.

3.    The liquid lens device of claim 1, wherein the conductive liquid comprises a polar solvent and a salt and the non-conductive liquid comprises a recovery agent dispersed therein.
4.    The liquid lens device of claim 3, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about          -10° C to 65° C.
5.    The liquid lens device of claim 1, wherein the voltage differential is in a range from 25 V to 70 V.
6.    The liquid lens device of claim 1, wherein the driving electrode comprises at least two driving electrodes.
7.    The liquid lens device of claim 6, wherein the chamber includes a tapered portion, wherein the layer of insulating material extends along the tapered portion, and 
wherein the non-conductive liquid is located within the tapered portion.
8.    The liquid lens device of claim 7, wherein the interface contacts the layer 
9.    The liquid lens device of claim 8, wherein the driving electrode comprises a layer of conductive material that extends along the layer of insulating material, along the tapered portion.
10.    The liquid lens device of claim 1, wherein a refractive index of the non-conductive liquid measured at 589.3 nm is in a range of about 1.55 to 1.70.
11.    The liquid lens device of claim 10, wherein a density of the non-conductive liquid measured at 20° C is in a range of about 0.90 g/cm3 to 1.25 g/cm3.
12.    The liquid lens device of claim 11, wherein a viscosity of the non-conductive liquid measured at 20° C is in a range of about 5 cSt to 35 cSt.
13.    The liquid lens device of claim 1, wherein the conductive liquid and the non-conductive liquid have a transmission recovery of at least 95% in less than 4 hours.

3. The liquid lens device of claim 1, wherein the conductive liquid comprises a polar solvent and a salt and the non-conductive liquid comprises a recovery agent dispersed therein.
4.  The liquid lens device of claim 3, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about      -10°  C to 65° C.
5.  The liquid lens device of claim 1, wherein the voltage differential is in a range from 25 V to 70 V.
6.  The liquid lens device of claim 1, wherein the driving electrode comprises at least two driving electrodes, 
wherein the chamber includes a tapered portion, and the layer of insulating material extends along the tapered portion.
7.  The liquid lens device of claim 6, wherein the non-conductive liquid is located within the tapered portion.
8.  The liquid lens device of claim 7, wherein the interface contacts the layer of 
9. The liquid lens device of claim 8, wherein the driving electrode comprises a layer of conductive material that extends along the layer of insulating material, along the tapered portion.
10.  The liquid lens device of claim 1, wherein the refractive index of the non-conductive liquid measured at 589.3 nm is in a range of about 1.55 to 1.70.
11. The liquid lens device of claim 10, wherein the density of the non-conductive liquid measured at 20° C is in a range of about 0.90 g/cm3 to 1.25 g/cm3.
12.   The liquid lens device of claim 11, wherein a viscosity of the non-conductive liquid measured at 20° C is in a range of about 5 cSt to 35 cSt.
13.  The liquid lens device of claim 1, wherein the conductive liquid and the non-conductive liquid have a transmission recovery of at least 95% in less than 4 hours.

(1) a body comprising a chamber defined therein and a layer of insulating material;
 (2)    a non-conductive liquid located within the chamber, the non-conductive liquid having a conductivity less than about 1x10-8 S/m;
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range from about 1x10-3 S/m to 1x102 S/m;

(5)    a common electrode in electrical communication with the conductive liquid; and
(6)    a driving electrode positioned along the layer of insulating material, wherein the non-conductive liquid, the conductive liquid and the interface are in contact with the layer of insulating material, and the layer of insulating material is located between the driving electrode and the chamber such that driving electrode is electrically insulated from the non-conductive liquid and from the conductive liquid via the insulating layer;
wherein the interface has a shape that is influenced by a voltage differential between the driving electrode and the common electrode;
wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30 °C to 85 °C.


(1) a body comprising a chamber defined therein and a layer of insulating
(2)    a non-conductive liquid located within the chamber, the non-conductive liquid having a conductivity less than about 1x10-8 S/m;
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range from about 1x10-3 S/m to 1x102 S/m;

(5)    a common electrode in electrical communication with the conductive liquid; (and)
(6) a driving electrode positioned along the layer of insulating material, wherein the non-conductive liquid, the conductive liquid and the interface are in contact with the layer of insulating material, and the layer of insulating material is located between the driving electrode and the chamber such that driving electrode is electrically insulated from the non-conductive liquid and from the conductive liquid via the insulating layer;
wherein the interface has a shape that is influenced by a voltage differential between the driving electrode and the common electrode;
wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less 2% over a temperature range of -30 °C to 85 °C;
wherein a refractive index of the non-conductive liquid measured at 589.3 nm is in a range of about 1.55 to 1.70;
wherein a density of the non-conductive liquid measured at 20 °C is in a range of about 0.90 g/cm3 to 1.25 g/cm3; and
wherein a viscosity of the non-conductive liquid measured at 20 °C is in a range of about 5 cSt to 35 cSt.

16.    The liquid lens device of claim 14, wherein the conductive liquid comprises a polar solvent and a salt, and the non-conductive liquid comprises a recovery agent dispersed therein.
17. The liquid lens device of claim 16, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about -10° C to 65° C.

16. The liquid lens device of claim 14, wherein the conductive liquid comprises a polar solvent and a salt, and the non-conductive liquid comprises a recovery agent dispersed therein.
17.  The liquid lens device of claim 16, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about      -10° C to 65° C.

(1)    a body comprising a chamber defined therein; ………………………………
(2)    a non-conductive liquid located within the chamber, the non-conductive liquid having a conductivity less than about 1x10-8 S/m; and
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of about 1x10-3 S/m to 1x102 S/m; 














wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30° C to 85° C.


(1)    a body comprising a chamber defined therein and a layer of insulating material;
(2)    a non-conductive liquid located within the chamber, the non-conductive liquid having a conductivity less than about 1x10-8 S/m;
(3)    a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of about 1x10-3 S/m to 1x102 S/m;
(4)    an interface between the non-conductive liquid and the conductive liquid;
(5)    a common electrode in electrical communication with the conductive liquid; and
(6) a driving electrode 
positioned along the layer of insulating material,wherein the non-conductive liquid, the conductive liquid and the interface are in contact with the layer of 
wherein the interface has a shape that is influenced by a voltage differential between the driving electrode and the common electrode; ………………………….
wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less 2%  over a temperature range of -30° C to 85° C;
wherein a difference between a refractive index of the conductive liquid and a refractive index of the non-conductive liquid is in a range of about 0.02 to about 0.24; and
wherein a difference between a density of the conductive liquid and a density of the non-conductive liquid is less than 0.1 g/cm3.

20. The liquid lens device of claim 19, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about -10° C to 65° C.
3. The liquid lens device of claim 1, wherein the conductive liquid comprises a polar solvent and a salt and the non-conductive liquid comprises a recovery agent dispersed therein.
4.  The liquid lens device of claim 3, wherein the conductive liquid further comprises an antifreeze agent such that the conductive liquid remains a liquid at temperatures in a range from about      -10° C to 65° C.



Reasons for Allowance/Examiner’s Comments
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Claims 1-20 would be allowable if the double patenting rejection(s) set forth in this Office action are addressed.
Specifically regarding the allowability of independent claims 1, 14, and 18:  Although Schultz et al. (US 2019/0244574) (of record) discloses a liquid lens device (Paragraph 0041), comprising:
(1)    a body comprising a chamber defined therein (Fig. 2A, hollow chamber 110, Paragraph 0055);
(2)    a non-conductive liquid located within the chamber (Fig. 2A, hallow chamber 110, Paragraph 0055), the non-conductive liquid having a conductivity less than about 1x10-8 S/m (Paragraph 0075, non-conductive fluid 111 is insulating, so that the condition is me); and along with other claim limitations (Fig. 2A, Paragraphs 0049-0058),
Schultz and the prior art of record does not disclose or suggest a liquid lens device including “a conductive liquid adjoining the non-conductive liquid within the chamber, the conductive liquid having a conductivity in a range of (from) about 1 x 10-3 S/m to 1 x 102 S/m; … wherein the conductive and non-conductive liquids are non-miscible such that their partial miscibility is less than 2% over a temperature range of -30° C to 85° C”, along with other claim limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872